Mathews, J.
delivered the opinion of the court. The present opposition to the claim of Morgan’s syndics, involves a question of compensation or set-off By a decision of this court, found in 7 Mart. Rep. n.s. p. 601, it was settled, that the syndics of Morgan’s estate had a right to recover from the estate of Saul, a certain amount of stock of the Bank of Orleans, which was intended to have been given by Saul to Morgan in exchange for a similar amount transferred from the latter to the former, but not having been delivered to Morgan, remained as a part of Saul’s estate at the time of his failure,and as such, was sold by his syndics. It is not contended that this sale was illegal, but that the price for which it was sold is due to Morgan’s estate. It seems, from the opposition, now filed on the part of the Bank of Orleans,, that a sum of seven thousand six hundred and seventy-two dollars and twenty-five cents was allowed to *304the estate of B. Morgan, from which the in- . ° . . . , tervenmg party claims a deduction to the amount of six thousand eight hundred dollars, j,ejng a sura pa£(3 0r to be paid by Saul’s syn-dics, on account of his endorsement on an accommodation noteofMorgan’s, held by John Astor, &c. By the sale of the stock, the estate of Saul became debtor to that of Mor§an f°r ÍÍS Price 5 and ty the Payment of Mol’-gan’s debt; his estate is debtor to Saul’s, pro tanto. This appears to us to make a case in which compensation legally takes place. The sale of the stock by the syndics of Saul’s estate, changed the nature of the obligation to return the thing into one for the payment of money, and puts the parties in the precise situation of creditor and debtor.
by ethe syndics of Zn who was bound to re-ÍesVe natureaof t“s onegafórnth¡ neylputs the par-sitimtion^cred! and gives^rise°to compensation.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.